DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Reference “20130026254”, listed as a US Patent application publication, could not be found and is not being considered.
Drawings
The drawings were received on 11/27/2019.
Figures 13, 15, and 17 fail to comply with 37 CFR 1.84(p)(3), as the figures include letters on shaded surfaces, which interfere with its comprehension.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: 
Par [0074] recites “the real and imaginary values described above are 16 bits in length”, which is unclear if they are 16 bits each, or they are 16 bits together. Examiner interprets this as 16 bits for real and 16 bits for imaginary value each, based on the figures and other description in the spec, for the examination purposes.
	Par [0102] recites “SRC3 and SRC4”, but they do not appear in the figures, and unclear what they are. Examiner interprets these as another instance of the packed data, just as what SRC1 and SRC2 are, for the examination purposes.
Appropriate correction is required.

Claim Objections
Claims 1-24 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.  
As per Claims 1, 9, and 17,
they recite “the real and imaginary components of the first and second plurality of are to be stored as packed data elements within the first and second source registers”.  However, this is an incomplete sentence and there seems to be a word or a phrase missing after “plurality of”. 
Dependent claims are objected to, for the same reason.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
PTO/AIN25, or PTO/AIN26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 , respectively, of U.S. Patent No. 10552154 to Madduri. 
This is a nonstatutory double patenting rejection.
None of these claims are patentably distinct from patent claims because application claims 1, 9, and 17 are anticipated by patent claim 1, 10, and 19, respectively.

As per Claims 1,
	The claimed limitations are mapped as in the following table:
Instant Application
10552154 Claim 1
a first source register to store a first plurality of real and imaginary components of a first set of complex numbers
a first source register to store a first plurality of packed real and imaginary data elements
a second source register to store a second plurality of real and imaginary components of a second set of complex numbers
a second source register to store a second plurality of packed real and imaginary data elements
wherein the real and imaginary components of the first and second plurality of are to be stored as packed data elements within the first and second source registers
a first source register to store a first plurality of packed real and imaginary data elements; a second source register to store a second plurality of packed real and imaginary data elements
multiplier circuitry to multiply selected real and imaginary values from the first source register with selected real and imaginary values from the second source register to generate a first plurality of values
multiplier circuitry to select real and imaginary data elements in the first source register and second source register to multiply, the multiplier circuitry to multiply each selected imaginary data element in the first source register with only a selected real data element in the second source 

adder circuitry to add a first subset of the plurality of imaginary products to generate a first temporary result and to add a second subset of the plurality of imaginary products to generate a second temporary result
accumulation circuitry to combine the second plurality of values with a third set of complex numbers stored in a destination register to generate an accumulated result, the accumulated result to be written to the destination register
accumulation circuitry to combine the third temporary result with first data from a destination register to generate a first final result and to combine the fourth temporary result with second data from the destination register to generate a second final result and to store the first final result and second final result back in the destination register


As per Claims 9 and 17,
they are mapped to patent claims 10 and 19, respectively, in the same way for the same limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 and 17-24 are directed to a system, and Claims 9-16 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). In this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mathematical Concepts (including mathematical calculations and relationships)”.

As per Claims 1, 9 and 17, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of mathematical concepts.  The claims recite “a first plurality of real and imaginary components of a first set of complex numbers”, “a second plurality of real and imaginary components of a second set of complex numbers”, “wherein the real and imaginary components of the first and second plurality of”, “multiply selected real and imaginary values from the first source with selected real and imaginary values from the second source to generate a first plurality of values”, “add and subtract selected combinations of the first plurality of values to generate a second plurality of values” and “to combine the second plurality of values with a third set of complex numbers ”.  Multiplying/adding/subtracting a plurality of real and imaginary components of sets of complex numbers comprise mathematical calculations. Moreover, combining the second plurality of values with a third set of complex numbers also covers mathematical processes.  Therefore, the claims include 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claims additionally recite “a processor” comprising “execution circuitry”, “multiplier circuitry”, “adder circuitry”, and “accumulation circuitry”.  However, these additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. Claim 17 additionally recites “a machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations”. However, it is also recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data.  See MPEP 2106.05(f). The claims also recite “a first source register to store”, “a second source register to store”, “to be stored as packed data elements within the first and second source registers”, and “stored in a destination register to generate an accumulated result, the accumulated result to be written to the destination register”, which are considered as insignificant extra solutions. Such additional elements do not serve to integrate the judicial exception into a practical application. See MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.  
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements referred to as insignificant extra solutions in Prong Two of Step 2A, are activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 2, 10 and 18, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of mathematical concepts.  The claims recite “the first set of complex numbers comprises two complex numbers each having a real component and an imaginary component”. Representing a set of complex numbers having a real component and an imaginary component comprises performing mathematical calculations.  Defining dynamic range of a specific number format also comprises mathematical calculations.  Therefore, the claims include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claims recite an additional element - “the real and imaginary components stored as individual packed data elements in the first source register”. The method in this element is insignificant extra solutions, which does not serve to integrate the judicial exception into a practical application. See MPEP 2106.05(g).  Claim 18 additionally recites “the machine-readable medium”. However, it is also recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data.  See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Moreover, storing the real and imaginary components as individual packed data elements in the source register, referred to as insignificant extra solutions in Prong Two of Step 2A, is activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-

As per Claims 3, 11 and 19,
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of mathematical concepts.  The claims recite “the second set of complex numbers also comprises two complex numbers each having a real component and an imaginary component”. Representing a set of complex numbers having a real component and an imaginary component comprises performing mathematical calculations.  Defining dynamic range of a specific number format also comprises mathematical calculations.  Therefore, the claims include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, the claims recite an additional element - “the real and imaginary components stored as individual packed data elements in the second source register”. The method in this element is insignificant extra solutions, which does not serve to integrate the judicial exception into a practical application. See MPEP 2106.05(g).  Claim 19 additionally recites “the machine-readable medium”. However, it is also recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data.  See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Moreover, storing the real and imaginary components as activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 2106.05(d)(II). Well-understood, routine and conventional activity cannot provide an inventive concept. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 4, 12 and 20, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  The claims recite “the multiplier circuitry is to perform the multiplications S2C*S1D, S2D*S1C, S2A*S1B, S2B*S1A, S2D*S1D, S2C*S1C, S2B*S1B, and S2A*S1A to generate the first plurality of values where S1 identifies the first source register, S2 identifies the second source register and A, B, C, and D identify the packed data elements within the first and second source registers ordered from lowest to highest data element positions in the first and second source registers”.  Performing multiplication operations for specific math formulas comprises performing mathematical calculations.  Moreover, identifying packed data elements with the source registers as a variable in a formula covers performance of the steps in the mind, or with pen and paper.  Therefore, the claims include limitations that fall within the “Mathematical Concepts” and “Mental Processes” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claims do not include any additional elements. Claim 20 additionally recites “the machine-readable medium”. However, it is also recited at a high level of generality, i.e., as a generic system performing a 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 5, 13 and 21, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of mathematical concepts.  The claims recite “the adder circuitry is to perform the operation (((S1C*S2D) + (S1 D*S2C)) + ((S1A*S2B) - (S1 B*S2A))) to generate imaginary values of the second plurality of values”.  Performing addition operations for specific math formulas comprises performing mathematical calculations.  Therefore, the claims include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claims do not include any additional elements. Claim 21 additionally recites “the machine-readable medium”. However, it is also recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data.  See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 


As per Claims 6, 14 and 22,
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of mathematical concepts.  The claims recite “the adder circuitry is to perform the operation (((S1C*S2C) - (S1D*S2D)) + ((S1A*S2A) + (S1B*S2B))) to generate real values of the second plurality of values”.  Performing addition operations for specific math formulas comprises performing mathematical calculations.  Therefore, the claims include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claims do not include any additional elements. Claim 22 additionally recites “the machine-readable medium”. However, it is also recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data.  See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.


As per Claims 7, 15 and 23, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  The claims recite “write a maximum value” and “responsive to detecting that the accumulated value is above a threshold”. Figuring out a maximum value comprises performing mathematical calculations.  Moreover, detecting a value is above a threshold covers performance of the steps in the mind, or with pen and paper. Therefore, the claims include limitations that fall within the “Mathematical Concepts” and “Mental Processes” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, Claim 7 recites an additional element - “saturation circuitry”, which is recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. Claim 23 additionally recites “the machine-readable medium”. However, it is also recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data.  See MPEP 2106.05(f).  The claims also recite “(write) in the destination register”, where the method is insignificant extra solutions, which does not serve to integrate the judicial exception into a practical application. See MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Moreover, writing data in the destination register, referred to as insignificant extra solutions in Prong Two of Step 2A, is activity of storing and retrieving information. The courts have found limitations directed to activity of storing and retrieving information, recited at a high level of generality, to be well-understood, routing, and conventional.  See MPEP 

As per Claims 8, 16 and 24, 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of mathematical concepts.  The claims recite “add the third set of complex numbers to the second set of values to generate the accumulated result, the second set of values comprising real and imaginary components to be added to real and imaginary components of the third set of complex numbers”. Adding a set of complex numbers to another set of values to generate the accumulated result, with the values comprising real and imaginary components comprises performing mathematical calculations.  Therefore, the claims include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
In particular, Claim 8 recites additional elements - “accumulation circuitry” and “accumulation adder circuitry”, which are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. Claim 24 additionally recites “the machine-readable medium”. However, it is also recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data.  See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 15-17, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 20010032228).

 As per Claim 1, 
Fischer teaches 
a first source register to store a first plurality of real and imaginary components (Fig 3.310, Par [0051] "complex number A in a first format (Ar, Ai, Ar, Ai)", Par [0061] discloses storing the data into registers) of a first set of complex numbers (Par [0051]; The complex number A as the first set of complex numbers); 
a second source register to store a second plurality of real and imaginary components (Fig 3.320, Par [0051] "complex number B in a second format (Br, -Bi, Bi, Br)", Par [0061] discloses storing the data into registers) of a second set of complex numbers (Par [0051]; The complex number B as the second set of complex numbers);
the real and imaginary components of the first and second plurality of are to be stored as packed data elements within the first and second source registers (Fig 3, Par [0063]; In other words, the two separate data elements in the registers are packed data);
execution circuitry comprising: 
	multiplier circuitry to multiply selected real and imaginary values from the first source register with selected real and imaginary values from the second source register to generate a first plurality of values (Fig 3, In step 330 selected values are multiplied as shown as the products in 340);
	adder circuitry to add and subtract selected combinations of the first plurality of values to generate a second plurality of values (Fig 3, The first values are added/subtracted as shown in 340, the data shown in 340 as the second plurality of values); and
	accumulation circuitry to combine the second plurality of values with a third set of complex numbers stored in a destination register to generate an accumulated result, the accumulated result to be written to the destination register (Fig 3, Par [0054], the data in 345 as the third set of complex numbers, the data in 345 is combined with the second plurality of values).

As per Claims 7,
Fischer teaches the processor of Claim 1, further comprising saturation circuitry to write a maximum value in the destination register responsive to detecting that the accumulated value is above a threshold (Fig 1 and Par [0063] “many of the instructions of packed data instruction Set 145 can operate on signed or unsigned data and can be performed with or without “saturation”. If an operation is performed using saturation, the value of the data element is clamped to a predetermined maximum or minimum value when the result of the operation exceeds the range of the data element. Exceeding the range of the data element is also referred to as data overflow or underflow. The use of saturation avoids the effects of data overflow or underflow. If the operation is performed without saturation, the 

As per Claims 8,
Fischer teaches the processor of Claim 1, wherein the accumulation circuitry comprises accumulation adder circuitry (Fig 3, Par [0054] “FIG. 3 also shows an accumulation packed data item 345. The accumulation packed data item 345 has two 32-bit data elements) to add the third set of complex numbers to the second set of values to generate the accumulated result (Par [0055] “the data elements now store the accumulated total of the real and imaginary component results, respectively. In this manner, the accumulation of the complex multiplication is stored”), the second set of values comprising real and imaginary components (Par [0051]; The complex number B as the second set of complex numbers) to be added to real and imaginary components of the third set of complex numbers (Fig. 3, Paragraph 54, the data in 345 as the third set of complex numbers, the data in 345 is combined with the second plurality of values with real and imaginary components).

Claim 9 is a method claim corresponding to system claim 1. It is rejected for the same reasons as claim 1.

Claim 15 is a method claim corresponding to system claim 7. It is rejected for the same reasons as claim 7.

Claim 16 is a method claim corresponding to system claim 8. It is rejected for the same reasons as claim 8.

Claim 17 is a storage medium claim corresponding to system claim 1. It is rejected for the same reasons as claim 1.

Claim 23 is a storage medium claim corresponding to system claim 7. It is rejected for the same reasons as claim 7.

Claim 24 is a storage medium claim corresponding to system claim 8. It is rejected for the same reasons as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 10-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20010032228).

As per Claims 2,
Fischer teaches the processor of Claim 1, wherein the real and imaginary components stored as individual packed data elements in the first source register (Fig 3.310 teaches real and imaginary data values stored as individual packed data elements).
Fischer in the embodiment above does not teach the first set of complex numbers comprises two complex numbers each having a real component and an imaginary component.
However, Fischer with another embodiment teaches a first data set with two pairs of packed data values as the complex number operands (Fig 2A.210, Par [0045] “The first operand 210 is packed data item containing A3, A2, A1, and A0 as its data elements”), each having a real component and an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement a first set of complex numbers comprising two complex numbers. This would result in the first set of complex numbers comprises two complex numbers each having a real component and an imaginary component.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 3,
Fischer teaches the processor of Claim 2, wherein the real and imaginary components stored as individual packed data elements in the second source register (Fig 3.320 teaches real and imaginary data values stored as individual packed data elements).
Fischer in the embodiment above does not teach the second set of complex numbers also comprises two complex numbers each having a real component and an imaginary component.
However, Fischer with another embodiment teaches a second data set with two pairs of packed data values as the complex number operands (Fig 2A.220, Par [0045] “the second operand 220 is packed data item containing B3, B2, B1, and B0 as it data elements”), each having a real component and an imaginary component (Fig 3.320 teaches real and imaginary data values stored as individual packed data elements).   
the second set of complex numbers also comprises two complex numbers each having a real component and an imaginary component.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 4,
Fischer teaches the processor of Claim 3, wherein there is the multiplier circuitry (Fig 3.330).
Fischer in the embodiment above does not teach to perform the multiplications S2C*S1D, S2D*S1C, S2A*S1B, S2B*S1A, S2D*S1D, S2C*S1C, S2B*S1B, and S2A*S1A to generate the first plurality of values where S1 identifies the first source register, S2 identifies the second source register and A, B, C, and D identify the packed data elements within the first and second source registers ordered from lowest to highest data element positions in the first and second source registers.
However, Fischer with another embodiment teaches multiplication with packed data as operands, with the multiplier unit to prepare for intermediate results for the operands (Fig 2A where 210 teaches S1 and 220 teaches S2, and Par [0045] “The first operand 210 is packed data item containing A3, A2, A1, and A0 as its data elements, while the second operand 220 is packed data item containing B3, B2, B1, and B0 as its data elements. The described embodiment of the multiply–add instruction multiplies together corresponding data elements of the first and second operands generating four intermediate results (e.g., A3B3, A2B2, A1B1, and A0B0)”, where these individual data elements A3, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement the multiplication data sets as intermediate results. This would result in to perform the multiplications S2C*S1D, S2D*S1C, S2A*S1B, S2B*S1A, S2D*S1D, S2C*S1C, S2B*S1B, and S2A*S1A to generate the first plurality of values where S1 identifies the first source register, S2 identifies the second source register and A, B, C, and D identify the packed data elements within the first and second source registers ordered from lowest to highest data element positions in the first and second source registers.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 5,
Fischer teaches the processor of Claim 3.
Fischer in the embodiment above does not teach the adder circuitry to perform the operation (((S1C*S2D) + (S1D*S2C)) + ((S1A*S2B) - (S1B*S2A))) to generate imaginary values of the second plurality of values.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement the multiply-add result data sets. This would result in the adder circuitry is to perform the operation (((S1C*S2D) + (S1D*S2C)) + ((S1A*S2B) - (S1B*S2A))) to generate imaginary values of the second plurality of values. 
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 6,
Fischer teaches the processor of Claim 5.

However, Fischer with another embodiment teaches intermediate data elements stored from multiply-add results (Fig 3 and Par [0052] “Thus, the multiply–add instruction causes the processor 105 to read the first packed data item 310 and the Second packed data item 320, and to perform the multiply add operations. As a result of the multiply–add instruction, the resulting packed data item contains a first data element Storing ArBr-AiBi (the real component of multiplying together complex numbers A and B)” where ArBr-AiBi is equivalent to the instant claim’s expression (S1C*S2C) - (S1D*S2D), which can be repeated for the next part of the expression, depending on the premised of the sign values of the data. This is obvious because the individual data elements A3, A2, A1, A0, B3, B2, B1, and B0 are “packed data”, and by modifying their bit-widths to half, there can be twice as many data elements stored, e.g., A7, A6, A5, A4, A3, A2, A1, A0, B7, B6, B5, B4, B3, B2, B1, and B0, and as a result, the intermediate results can be stored for all of them, which would be twice as many, leading to the data equivalent to (((S1C*S2C) - (S1D*S2D)) + ((S1A*S2A) + (S1B*S2B))) in the instant claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement the multiplication data sets as intermediate results. This would result in the adder circuitry to perform the operation (((S1C*S2C) - (S1D*S2D)) + ((S1A*S2A) + (S1B*S2B))) to generate real values of the second plurality of values.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 10,
Fischer teaches the method of Claim 9, wherein the real and imaginary components stored as individual packed data elements in the first source register (Fig 3.310 teaches real and imaginary data values stored as individual packed data elements).
Fischer in the embodiment above does not teach the first set of complex numbers comprises two complex numbers each having a real component and an imaginary component.
However, Fischer with another embodiment teaches a first data set with two pairs of packed data values as the complex number operands (Fig 2A.210, Par [0045] “The first operand 210 is packed data item containing A3, A2, A1, and A0 as its data elements”), each having a real component and an imaginary component (Fig 3.310 teaches real and imaginary data values stored as individual packed data elements).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement a first set of complex numbers comprising two complex numbers. This would result in the first set of complex numbers comprises two complex numbers each having a real component and an imaginary component.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 11,
the real and imaginary components stored as individual packed data elements in the second source register (Fig 3.320 teaches real and imaginary data values stored as individual packed data elements).
Fischer in the embodiment above does not teach the second set of complex numbers also comprises two complex numbers each having a real component and an imaginary component.
However, Fischer with another embodiment teaches a second data set with two pairs of packed data values as the complex number operands (Fig 2A.220, Par [0045] “the second operand 220 is packed data item containing B3, B2, B1, and B0 as it data elements”), each having a real component and an imaginary component (Fig 3.320 teaches real and imaginary data values stored as individual packed data elements).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement a second set of complex numbers comprising two complex numbers. This would result in the second set of complex numbers also comprises two complex numbers each having a real component and an imaginary component.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 12,
Fischer teaches the method of Claim 11.
Fischer in the embodiment above does not teach multiplying further comprises performing the multiplications S2C*S1D, S2D*S1C, S2A*S1B, S2B*S1A, S2D*S1D, S2C*S1C, S2B*S1B, and S2A*S1A to 
However, Fischer with another embodiment teaches multiplication with packed data as operands, with the multiplier unit to prepare for intermediate results for the operands (Fig 2A where 210 teaches S1 and 220 teaches S2, and Par [0045] “The first operand 210 is packed data item containing A3, A2, A1, and A0 as its data elements, while the second operand 220 is packed data item containing B3, B2, B1, and B0 as its data elements. The described embodiment of the multiply–add instruction multiplies together corresponding data elements of the first and second operands generating four intermediate results (e.g., A3B3, A2B2, A1B1, and A0B0)”, where these individual data elements A3, A2, A1, A0, B3, B2, B1, and B0 are “packed data”, and by modifying their bit-widths to half, there can be twice as many data elements stored, e.g., A7, A6, A5, A4, A3, A2, A1, A0, B7, B6, B5, B4, B3, B2, B1, and B0, and as a result, the intermediate results can be stored as 8 multiplication sets instead of 4, also resulting in 8 sets of multiplication data: A7B7, A6B6, A5B5, A4B4, A3B3, A2B2, A1B1, and A0B0, which are mapped to the claimed expressions S2C*S1D, S2D*S1C, S2A*S1B, S2B*S1A, S2D*S1D, S2C*S1C, S2B*S1B, and S2A*S1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement the multiplication data sets as intermediate results. This would result in multiplying further comprises performing the multiplications S2C*S1D, S2D*S1C, S2A*S1B, S2B*S1A, S2D*S1D, S2C*S1C, S2B*S1B, and S2A*S1A to generate the first plurality of values where S1 identifies the first source register, S2 identifies the second source register and A, B, C, and D identify the packed data elements within the first and second source registers ordered from lowest to highest data element positions in the first and second source registers.  


As per Claims 13,
Fischer teaches the method of Claim 11.
Fischer in the embodiment above does not teach the adding and subtracting further comprises performing the operation (((S1C*S2D) + (S1D*S2C)) + ((S1A*S2B) - (S1B*S2A))) to generate imaginary values of the second plurality of values.
However, Fischer with another embodiment teaches intermediate data elements stored from multiply-add results (Fig 3 and Par [0052] “Thus, the multiply–add instruction causes the processor 105 to read the first packed data item 310 and the second packed data item 320, and to perform the multiply add operations. As a result of the multiply–add instruction, the resulting packed data item contains (…) data element storing ArBi+AiBr (the imaginary component of multiplying together complex numbers A and B)” where ArBi+AiBr is equivalent to the instant claim’s expression (S1C*S2D) + (S1D*S2C) which can be repeated for the next part of the expression, depending on the premised of the sign values of the data. This is obvious because the individual data elements A3, A2, A1, A0, B3, B2, B1, and B0 are “packed data”, and by modifying their bit-widths to half, there can be twice as many data elements stored, e.g., A7, A6, A5, A4, A3, A2, A1, A0, B7, B6, B5, B4, B3, B2, B1, and B0, and as a result, the intermediate results can be stored for all of them, which would be twice as many, leading to the data equivalent to (((S1C*S2D) + (S1D*S2C)) + ((S1A*S2B) - (S1B*S2A))) in the instant claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to adding and subtracting further comprises performing the operation (((S1C*S2D) + (S1D*S2C)) + ((S1A*S2B) - (S1B*S2A))) to generate imaginary values of the second plurality of values. 
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 14,
Fischer teaches the method of Claim 13.
Fischer in the embodiment above does not teach the adding and subtracting further comprises performing the operation (((S1C*S2C) - (S1D*S2D)) + ((S1A*S2A) + (S1B*S2B))) to generate real values of the second plurality of values.
However, Fischer with another embodiment teaches intermediate data elements stored from multiply-add results (Fig 3 and Par [0052] “Thus, the multiply–add instruction causes the processor 105 to read the first packed data item 310 and the Second packed data item 320, and to perform the multiply add operations. As a result of the multiply–add instruction, the resulting packed data item contains a first data element Storing ArBr-AiBi (the real component of multiplying together complex numbers A and B)” where ArBr-AiBi is equivalent to the instant claim’s expression (S1C*S2C) - (S1D*S2D), which can be repeated for the next part of the expression, depending on the premised of the sign values of the data. This is obvious because the individual data elements A3, A2, A1, A0, B3, B2, B1, and B0 are “packed data”, and by modifying their bit-widths to half, there can be twice as many data elements stored, e.g., A7, A6, A5, A4, A3, A2, A1, A0, B7, B6, B5, B4, B3, B2, B1, and B0, and as a result, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement the multiplication data sets as intermediate results. This would result in the adding and subtracting further comprises performing the operation (((S1C*S2C) - (S1D*S2D)) + ((S1A*S2A) + (S1B*S2B))) to generate real values of the second plurality of values.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 18,
Fischer teaches the machine-readable medium of claim 17 wherein the real and imaginary components stored as individual packed data elements in the first source register (Fig 3.310 teaches real and imaginary data values stored as individual packed data elements).
Fischer in the embodiment above does not teach the first set of complex numbers comprises two complex numbers each having a real component and an imaginary component.
However, Fischer with another embodiment teaches a first data set with two pairs of packed data values as the complex number operands (Fig 2A.210, Par [0045] “The first operand 210 is packed data item containing A3, A2, A1, and A0 as its data elements”), each having a real component and an imaginary component (Fig 3.310 teaches real and imaginary data values stored as individual packed data elements).   
the first set of complex numbers comprises two complex numbers each having a real component and an imaginary component.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 19,
Fischer teaches the machine-readable medium of claim 17 wherein the real and imaginary components stored as individual packed data elements in the second source register (Fig 3.320 teaches real and imaginary data values stored as individual packed data elements).
Fischer in the embodiment above does not teach the second set of complex numbers also comprises two complex numbers each having a real component and an imaginary component.
However, Fischer with another embodiment teaches a second data set with two pairs of packed data values as the complex number operands (Fig 2A.220, Par [0045] “the second operand 220 is packed data item containing B3, B2, B1, and B0 as it data elements”), each having a real component and an imaginary component (Fig 3.320 teaches real and imaginary data values stored as individual packed data elements).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement a second set of complex numbers comprising two complex numbers. This would result in the second set of complex numbers also comprises two complex numbers each having a real component and an imaginary component.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 20,
Fischer teaches the machine-readable medium of claim 19.
Fischer in the embodiment above does not teach multiplying further comprises performing the multiplications S2C*S1D, S2D*S1C, S2A*S1B, S2B*S1A, S2D*S1D, S2C*S1C, S2B*S1B, and S2A*S1A to generate the first plurality of values where S1 identifies the first source register, S2 identifies the second source register and A, B, C, and D identify the packed data elements within the first and second source registers ordered from lowest to highest data element positions in the first and second source registers.
However, Fischer with another embodiment teaches multiplication with packed data as operands, with the multiplier unit to prepare for intermediate results for the operands (Fig 2A where 210 teaches S1 and 220 teaches S2, and Par [0045] “The first operand 210 is packed data item containing A3, A2, A1, and A0 as its data elements, while the second operand 220 is packed data item containing B3, B2, B1, and B0 as its data elements. The described embodiment of the multiply–add instruction multiplies together corresponding data elements of the first and second operands generating four intermediate results (e.g., A3B3, A2B2, A1B1, and A0B0)”, where these individual data elements A3, A2, A1, A0, B3, B2, B1, and B0 are “packed data”, and by modifying their bit-widths to half, there can be twice as many data elements stored, e.g., A7, A6, A5, A4, A3, A2, A1, A0, B7, B6, B5, B4, B3, B2, B1, and B0, and as a result, the intermediate results can be stored as 8 multiplication sets instead of 4, also 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement the multiplication data sets as intermediate results. This would result in multiplying further comprises performing the multiplications S2C*S1D, S2D*S1C, S2A*S1B, S2B*S1A, S2D*S1D, S2C*S1C, S2B*S1B, and S2A*S1A to generate the first plurality of values where S1 identifies the first source register, S2 identifies the second source register and A, B, C, and D identify the packed data elements within the first and second source registers ordered from lowest to highest data element positions in the first and second source registers.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 21,
Fischer teaches the machine-readable medium of claim 19.
Fischer in the embodiment above does not teach the adding and subtracting further comprises performing the operation (((S1C*S2D) + (S1D*S2C)) + ((S1A*S2B) - (S1B*S2A))) to generate imaginary values of the second plurality of values.
However, Fischer with another embodiment teaches intermediate data elements stored from multiply-add results (Fig 3 and Par [0052] “Thus, the multiply–add instruction causes the processor 105 to read the first packed data item 310 and the second packed data item 320, and to perform the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement the multiply-add result data sets. This would result in adding and subtracting further comprises performing the operation (((S1C*S2D) + (S1D*S2C)) + ((S1A*S2B) - (S1B*S2A))) to generate imaginary values of the second plurality of values. 
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).

As per Claims 22,
Fischer teaches the machine-readable medium of claim 21.
Fischer in the embodiment above does not teach the adding and subtracting further comprises performing the operation (((S1C*S2C) - (S1D*S2D)) + ((S1A*S2A) + (S1B*S2B))) to generate real values of the second plurality of values.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Fischer before them, to modify Fischer to implement the multiplication data sets as intermediate results. This would result in the adding and subtracting further comprises performing the operation (((S1C*S2C) - (S1D*S2D)) + ((S1A*S2A) + (S1B*S2B))) to generate real values of the second plurality of values.  
One of ordinary skill would be motivated to do so as this kind of packed data set structure would make complex multiplication performed easily and efficiently (Par [0061] “Since the data is stored in the disclosed formats, the processor 105 can easily and efficiently perform the complex multiplication as described with reference to FIG. 3”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUL YOUNG LEE whose telephone number is (571) 272-0970. The examiner can normally be reached 10 AM - 6 PM EST.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   Hiremath (US 20120166511) discloses fetching and decoding complex number operation instructions, packed data retrieval, and bit-reversal technique (Fig 2, Fig 3, Fig 6, Fig 7, Par [0026] “As shown in FIG. 2, the real component is generated by multiplying the real component of the first source by the real component of the second source and Subtracting from that result the product of the imaginary component of the first source with the imaginary component of the second source at 201. Shown mathematically, this is (source 1 real component source 2 real component)-(source 1 imaginary
component source 2 imaginary component). In terms of X and Y shown above it is ac-bd” and Par [0035] “In example of such an instruction is “BITRB src, dst,” where “src" is a data source operand and “dst’ is a data destination operand. The data source may be 8-bit unsigned bytes, 16-bit word integers, 32-bit double word, etc. The source and destination operands may be memory or register locations. In some embodiments, when a source is a memory location, the data from that memory location is first stored into a register prior to any bit reversal. Additionally, in some embodiments, the source is a packed data operand with data elements of the sizes detailed earlier”).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUL YOUNG LEE/Examiner, Art Unit 2182                                                                                                                                                                                                        

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182